Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 2-11 are currently under examination, wherein all the claims have been amended in applicant’s preliminary amendment filed on June 19, 2020.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (US 5,232,490).
	With respect to claims 2-11, Bender et al. (‘490) discloses a high-chloride heap leaching process comprising heap leaching in a heap leaching zone a feed of ore with a leach liquor including an acid, a reductant and a desired amount of makeup chloride along with a desired amount of steam; washing leached residual ore in the heap with a makeup water containing a desired amount of chloride; displacing a chloride-containing aqueous liquor by a multi-stage (e.g. three-stage) counter-current organic solvent scrub circuit to reduce a chloride concentration in an organic phase to a desired level (e.g. below 50 ppm or about 80% or less of the level before the washing in light of the cost of the washing); recycling the displaced chloride-containing aqueous liquor back to the heap leaching zone to decrease a quantity of the makeup chloride; recycling precious metals (e.g. Cu) recovered in the displaced chloride-containing aqueous liquor back to the heap leaching zone; subsequently recovering the precious metals by some well-known methods including solvent extraction and electrolysis (i.e. electrowinning as claimed) wherein a reasonable cycle time in the leach zone is on the order of 30 to 60 days, at least suggesting a washing period of 30 to 60 days or less (abstract, Figs. 1A and 3, col. 6, line 19 to col. 7, line 2, col. 14, lines 1-52, col. 15, line 63 to col. 16, line 1, col. 16, line 58 to col. 18, line 57 and col. 21, lines 47-51). Bender et al. (‘490) does disclose adding a desired amount of steam to the leach zone and using multi-stage (e.g. three-stage) counter-current organic solvent scrub circuit as discussed above, at least suggesting the two ways to increase the makeup water amount as claimed in claim 4. Bender et al. (‘490) does not specify using the amount of makeup water as claimed. However, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, the amount of makeup water is a result effective variable, because it would directly affect the rate of recycling of HCl back to the leach zone as disclosed by Bender et al. (‘490) (col. 14, lines 45-52). Therefore, it would have been obvious to one skilled in the art to have optimized the amount of makeup water of Bender et al. (‘490) in order to achieve desired rate of recycling. See MPEP 2144.05 II. The ranges of the chloride levels after the washing and washing period disclosed or suggested by Bender et al. (‘490) would overlap the claimed ranges respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of Bender et al. (‘490) with an expectation of success because Bender et al. (‘490) discloses the same utility over the entire disclosed ranges.
The applied reference has a common assignee or at least one joint inventor or applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). ***
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Conclusions
3.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/4/2022